Case 2:12-cr-01085-CAS Document 190-2 Filed 05/13/19 Page1of2 Page ID #:2020

EXHIBIT 2
 

Case 2:12-cr-01085-CAS Document 190-2 Filed 05/13/19 Page 2 of2 Page ID #:2021°°"

 

Bank of America

 

03/18/2019

Official Offer Letter for Yongda Harris

Congratulations Yongda!

This letter confirms the terms of our offer with respect to your new position at Bank of America (the “Company’) as a Relationship
Banker. This position is located at 226 Main St, Cambridge, Massachusetts. :

 

We know you'll make an outstanding contribution to Bank of America in your new role and that we can offer you a challenging”

and rewarding career. The details of your offer as well as key information and employment conditions related to your new role are
provided below.

Anticipated Start Date
We anticipate the start/effective date of your new position will be 04/22/2019, with a report date of 04/22/2019.

Base Pay

Your base pay will be $19.71 per hour worked. You will receive an overtime premium rate of pay of $29.565 per hour of overtime...
worked. You will be paid for all hours worked which will be payable on a bi-weekly basis in accordance with the Company's

normal payroll practices. If you work the anticipated work schedule, your rate of pay will be approximately $40,996.80 per year.

Please be aware that all overtime must be pre-approved in accordance with Company time tracking rules.

The anticipated work schedule for this role contemplates that you will work 40 hours each week,

 

Compensation Approach

Our Pay for Performance philosophy links Company, line of business and individual performance to employee pay.
Compensation decisions are made consistent with the Company's Pay for Performance philosophy, which also takes into account
the way in which results are achieved. The Company reviews performance on a year-over-year basis in making its compensation
decisions. : capasantegenconn

 

The Company uses a total compensation approach for determining employee pay annually. Total compensation is comprised of
base salary/compensation and performance incentive, if applicable. An employee's performance is evaluated and compensation
for the current year is determined based on a number of factors, including but not limited to the employee's individual
performance, any change in role or scope of responsibility and company and line of business performance.

Performance Incentive Awards

You will be eligible to participate in one of the Company's discretionary performance incentive plans, subject to the terms and
conditions outlined below and the applicable plan. Performance incentive awards granted under the plan ("Performance Incentive
Awards") acknowledge exceptional performance and are intended to attract and retain top talent for the Company.
